Citation Nr: 0712377	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-25 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial disability evaluation 
than the zero percent assigned for residuals of right wrist 
sprain.  

2.  Entitlement to a higher initial disability evaluation 
than the zero percent assigned for residuals of left wrist 
sprain.  

3.  Entitlement to a higher initial disability evaluation 
than the 20 percent assigned for right shoulder rotator cuff 
dysfunction.  

4.  Entitlement to a higher initial disability evaluation 
than the 30 percent assigned for anal sphincter weakness, 
status post operative for anal fissure.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1997 to February 
2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
granting service connection for residuals of right wrist 
sprain; residuals of left wrist sprain; right shoulder 
rotator cuff dysfunction; and anal sphincter weakness, status 
post operative for anal fissure; and assigning zero, zero, 
20, and 10 percent disability ratings, respectively, for 
these disabilities, all effective from February 27, 2003.  By 
an April 2005 rating action, the RO granted a higher initial 
evaluation of 30 percent for anal sphincter weakness, status 
post operative for anal fissure.

By an April 2004 submission, the veteran timely requested 
Decision Review Officer (DRO) review of his claims being 
appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2006).  DRO review was afforded the veteran, as documented 
in an April 2005 Statement of the Case. 

The issues of entitlement to higher initial ratings for 
residuals of right wrist sprain, residuals of left wrist 
sprain, and right shoulder rotator cuff dysfunction are 
addressed in the REMAND portion of the decision below, and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


FINDINGS OF FACT

For the entire rating period beginning February 27, 2003, the 
veteran's anal sphincter weakness, status post operative for 
anal fissure, has not been manifested by both extensive 
leakage and fairly frequent involuntary bowel movements.  
Symptoms of that disorder more nearly approximate occasional 
involuntary bowel movements, necessitating wearing a pad.  

CONCLUSION OF LAW

The criteria for a higher initial rating than 30 percent for 
anal sphincter weakness, status post operative for anal 
fissure, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code (DC) 7332 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 545 (2006).  

The Board notes that the appealed claim for a higher initial 
rating anal sphincter weakness, status post operative for 
anal fissure, is downstream of the RO's grant of service 
connection for that disability by the appealed March 2003 
rating action.  For such downstream issues, the VA General 
Counsel has held that a VCAA notice is not required for such 
in cases where notice was afforded for the originating issue 
of service connection.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 
(2004).  The Board is bound by this General Counsel opinion.  
38 U.S.C.A. § 7104.  In this case, however, no VCAA letter 
was sent prior to the initial adjudication in March 2003, but 
a VCAA letter was sent in November 2004, prior to the April 
2005 SOC, and prior to an April 2005 rating action affording 
a new initial evaluation of 30 percent evaluation for the 
entire rating period.  The Board here addresses this VCAA 
notice and development assistance following the initial 
adjudication in March 2003 which granted service connection 
the anal sphincter disorder.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in November 2004, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for an increased rating for anal 
sphincter weakness, status post operative for anal fissure.  
That letter, together with the appealed rating action, 
informed of the bases of review and the requirements to 
sustain the claim.  Also by this VCAA letter, the veteran was 
requested to submit evidence in his possession.  He was also 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

The VCAA letter sent to the veteran requested that he inform 
of VA and private medical sources of evidence pertinent to 
his claim, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about symptoms and treatment, and any additional evidence 
that may inform of the level of disability due to his claimed 
anal sphincter weakness, status post operative for anal 
fissure.  The veteran did not inform of pertinent evidence 
beyond VA examination records.  Hence, any VA development 
assistance duty under the VCAA to seek to obtain indicated 
pertinent records has been fulfilled.  

The veteran has presented no reasonable avenues of 
evidentiary development that the RO has not pursued by 
reasonable inquiry.  At his November 2004 VA orthopedic 
examination, the veteran alleged post-service follow up by a 
private physician for his anal difficulties, though without 
having seen a specialist.  In contrast, upon November 2004 VA 
examination for compensation purposes specifically for 
disability of the rectum and anus, when specifically asked 
about a history of treatment, the veteran reported having 
undergone extensive work-up in service (as is documented in 
service medical records contained within the claims folder) 
but did no report any post-service treatment for the 
disability.  He also did not reply to a November 2004 VCAA 
letter with any report of post-service treatment, and did not 
provide authorization to obtain post-service treatment 
records for anal sphincter weakness, status post operative 
for anal fissure.  Hence, the case presents no reasonable 
possibility that additional evidentiary requests would 
further his claim.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. 
§ 3.159.  

As noted, the veteran was afforded a VA examination 
addressing his anal sphincter problem in November 2004.  The 
claims folder was reviewed and the history of the disability 
was noted.  The veteran has not indicated that the condition 
has increased in severity since that examination, and hence 
there is no indication that a further VA examination is 
necessary to evaluated the disability.  The noted VA 
examination and extensive service treatment and evaluation 
records fulfill development requirements in this case, and 
afforded medical opinions sufficient to address the claim for 
an increased rating for the anal sphincter disability.  

By an April 2005 rating action, as also addressed in the 
April 2005 SOC, following issuance of the VCAA notice letter 
in November 2004, the veteran was informed of evidence 
obtained in furtherance of his claim for a higher initial 
rating for anal sphincter weakness, status post operative for 
anal fissure.  The April 2005 rating action and associated 
SOC meet the requirements for adequate VCAA notice under 
Mayfield, supra. 

The veteran has not provided testimony addressing the anal 
disability claim, and he has not indicated a desire to 
further address this claim on appeal by hearing testimony, 
expressly declining a Board hearing by a VA Form 9 submitted 
in June 2005.  The veteran addressed the claim in submitted 
statements in the course of appeal.  There is no indication 
that he desired to further address this claim, or that such a 
desire remains unfulfilled.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for a higher initial rating is 
denied, any issues as to effective date for a higher rating 
are moot.  The veteran has not appealed the RO decision 
assigning an effective date for service connection for anal 
sphincter weakness, status post operative for anal fissure, 
and hence the Board has no jurisdiction as to that issue.  
38 C.F.R. §§ 20.101, 20.200 (2006).  

II.  Claim for a Higher Initial Rating than 30 Percent
For Anal Sphincter Weakness, Status Post Operative for Anal 
Fissure 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

With regard to the initial rating claim herein addressed, 
consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time within the 
rating interval, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records (SMRs) reveal a multi-
year history of anal difficulties.  These include 
hematochezia, diarrhea, and complaints of discomfort 
including associated moistness, rash, burning sensation, 
pruritis, abdominal pain, and painful and/or frequent bowel 
movements.  Discomfort was frequently associated with 
physical activity.  Colonoscopy in October 2000 revealed an 
anal fissure and one small diverticulum.  A lateral internal 
sphincterotomy (LIS) was performed in December 2000 to aid in 
healing of the anal fissure.  A colonoscopy in February 2002 
revealed only a single medium-sized diverticulum in the 
ascending colon, with colonic mucosa appearing entirely 
normal.  

At an April 2002 treatment, the veteran reported continued 
peri-anal discomfort including moistness, rash, burning 
sensation, and pruritis beginning in January 2002.  Upon 
examination, peri-anal maceration was noted.  The examiner 
assessed pruritis ani, due to anal leakage and a loose 
sphincter.  

Upon a December 2002 in-service examination, the examiner 
noted a history of several cauteries in an attempt to treat 
the fissure.  Some current bowel incontinence was noted, for 
which the veteran had been put on a permanent profile for 
running.  However, on physical examination an anal fissure 
was not noted.  Nonetheless, the examiner assessed anal 
fissure with anal sphincter weakness and mild incontinence.  

Upon VA anal examination in November 2004, only a slight 
decrease in sphincter tone was found.  Stool was guaiac 
negative, and the veteran was able to improve sphincter tone 
to appropriate levels with a Valsalva's maneuver.  The 
examiner found no active anal fissure.  He concluded that the 
slight decrease in rectal sphincter tone was "possibly 
contributing to the soilage [the veteran] claims."  At the 
examination, the veteran complained of constant fecal 
incontinence, inability to hold his bowel movements, fecal 
and nocturnal soilage, inability to control his fecal stream, 
bouts of diarrhea with having to move his bowels sometimes up 
to 10 times per day, and sometimes having to wear Depends.  
The examiner noted that inflammatory bowel disease had been 
ruled out by testing in service.  

Based on the absence of other significant physical findings 
upon recent service and VA examination, the Board concludes 
that the veteran's disability is appropriately rated under 
Diagnostic Code 7332, based on impairment of anal sphincter 
control.  Under that code, where loss of sphincter control is 
complete, a 100 percent rating is assigned.  Where there are 
extensive leakage and fairly frequent involuntary bowel 
movements, a 60 percent rating is assigned.  Where there are 
occasional involuntary bowel movements, necessitating wearing 
a pad, a 30 percent rating is assigned.  Where there is 
either constant slight leakage or occasional moderate 
leakage, a 10 percent rating is assigned.  38 C.F.R. §  
4.114, DC 7332.  

The RO has assigned an initial rating of 30 percent, 
affording the veteran the benefit of the doubt regarding his 
allegations of the severity of his disability.  The Board 
notes that the veteran did not reported having involuntary 
bowel movements despite his contention of "constant fecal 
incontinence."  Rather, the veteran's description and the 
physical findings more nearly approximate frequent leakage or 
slight soiling necessitating the wearing of pads.  It is 
notable that at the November 2004 VA rectal/anal examination 
the veteran reported only sometimes having to wear Depends.  
Fairly frequent involuntary bowel movements would undoubtedly 
require virtually continuous wearing of Depends.  

The November 2004 VA examiner noted the absence of 
significant physical findings and was unwilling to conclude 
to a degree of probability, as opposed to possibility, that 
the veteran's self-described symptoms could be supported by 
the slight anal sphincter weakness found.  The examiner only 
assessed that it was "possible" these contentions were 
supported.  Ultimately, the veteran's statements and 
contentions themselves, taken together with the medical 
evidence of record, cannot support more than a 30 percent 
evaluation under DC 7332, due to the absence of both 
consistent complaints and medical findings to support the 
presence of both extensive leakage and "fairly frequent" 
involuntary bowel movements.  Accordingly, the preponderance 
of the evidence is clearly against assignment of the next 
higher, 60 percent evaluation for the veteran's anal 
sphincter weakness, status post operative for anal fissure.  
Rather, the evidence more nearly approximately the lesser, 30 
percent evaluation currently assigned.  38 C.F.R. § 4.7.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has reviewed the entire record and finds that the 
30 percent rating assigned by virtue of this decision for 
anal sphincter weakness, status post operative for anal 
fissure, reflects the most disabling this disorder has been 
since the veteran was discharged from service and filed his 
claim for service connection, which is the beginning of the 
appeal period.  Thus, the Board concludes that staged ratings 
for this disorder are not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to a higher evaluation than the 30 percent 
assigned is denied for anal sphincter weakness, status post 
operative for anal fissure, for the entire rating period 
beginning February 27, 2003.


REMAND

The veteran underwent evaluation of his residuals of right 
wrist sprain, residuals of left wrist sprain, and right 
shoulder rotator cuff dysfunction in service in December 
2002.  The examiner noted some disability on a daily basis in 
the wrists upon performance of duties as a dental assistant, 
and noted some significant disability in the right shoulder 
involving significant daily pain made worse with heavy work.  
Upon physical evaluation, the examiner found significant 
motion limitations and crepitus in the right shoulder.  In 
contrast, though the examiner noted treatment records 
indicating the possibility of carpal tunnel or cubital tunnel 
syndrome were noted, he observed the wrists to be essentially 
within normal limits.  Nonetheless, he assessed chronic 
sprain of the wrists.  

At a VA orthopedic examination for compensation purposes in 
November 2004, the examiner commented that examination 
instructions were not provided for the examination.  Indeed, 
it is apparent from the examination report that the examiner 
did not then seek to address standard questions to be 
answered when evaluating disabilities of joints for 
compensation purposes.  The Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that an examination upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain on undertaking 
motion, fatigue, weakness and/or incoordination.   DeLuca v. 
Brown,  8 Vet. App. 202 (1995). 

Upon a separate neurological VA examination in November 2004, 
the examiner noted that there was limitation of motion of the 
shoulder joint in all directions, but failed to provide 
ranges of motion in degrees.  That examiner made referenced 
the November 2004 orthopedic examination, but the orthopedic 
examination report fails to provide ranges of motion of the 
right shoulder.  The neurological examiner also noted that 
there was give-way weakness in the shoulder, but again, 
neither the neurological nor the orthopedic examination 
report addressed the extent to which this would affect daily 
functioning, including with regard to fatigability and 
functional use of the joint.  

Similarly, at the November 2004 VA orthopedic and 
neurological examinations the wrists were not addressed in 
terms of range of motion in degrees, or adequately in terms 
of current functional impairment.  Because the November 2004 
VA examination reports do not adequately evaluate the right 
shoulder and wrist disabilities, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide information 
as to any treatment since service for his 
right shoulder and bilateral wrist 
disabilities not already of record, and to 
provide appropriate authorization to 
obtain all indicated records.  Ask him to 
submit all relevant evidence he has, and 
advise him that it is ultimately his 
responsibility to see that pertinent 
evidence is obtained.  Undertake any 
indicated development indicated by his 
response.

2.  Thereafter, afford the veteran an 
orthopedic examination to ascertain the 
nature and extent of his residuals of 
right wrist sprain, residuals of left 
wrist sprain, and right shoulder rotator 
cuff dysfunction.  All necessary tests 
should be conducted.  The claims folder 
must be made available to the examiner for 
review in association with the 
examination.  

a.  The examiner should address the 
nature and extent of these wrist and 
shoulder disabilities, as contrasted 
with conditions or symptoms due to any 
other causes.  In so doing, the 
examiner should review the service and 
post-service treatment records as well 
as records of examinations conducted in 
November 2004.  

b.  The examiner must address ranges of 
painless motion of the right shoulder 
and each wrist.  Any pain with motion 
or pain with other functional use 
should be noted.  For each of these 
joints, regarding limitation of motion 
found, the orthopedic examiner should 
comment on the presence or absence of 
associated pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, and the functional loss 
resulting from any such manifestations.  

c.  Any give-way weakness in the 
shoulder and any limitations in 
functional use of the right arm due to 
shoulder disability should be addressed 
for the right shoulder rotator cuff 
dysfunction, including the extent to 
which this results in greater shoulder 
disability.  

d.  The examiner should address all 
identified disability of each wrist, to 
include whether limitations of use of 
either hand are present, and whether 
carpal tunnel and/or cubital tunnel 
syndrome are present, and the extent to 
which any or all such impairments are 
attributable to disability of each 
wrist.  

e.  A complete rationale, supported by 
medical evidence, should be provided 
for all opinions expressed.  If some 
questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

3.  Thereafter, the RO should readjudicate 
the remanded claims.  Staged ratings 
should be considered over the entire 
rating period.  Fenderson v. West, 12 Vet. 
App. 119.  If any of the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an 
SSOC and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


